IN RE: State of Louisiana; — Plaintiffs); Applying for Writ of Certiorari and/or Review; Parish of Orleans Criminal District Court Div. “E” Number 361-645; to the Court of Appeal, Fourth Circuit, Number 98KA-0346
Granted. The district court’s judgment granting the defendant’s motion to quash is vacated and this case is remanded to that court for purposes of conducting an evidentiary hearing and receiving the testimony of all concerned parties regarding the reliability of the minute entry made on March 31, 1995, indicating that the court “reset this matter for trial for the defense to 5/1/95.” In light of the testimony adduced at the hearing, the district court is to rule again on whether the state has carried its burden of proving that prescription had not yet run by March 1, 1996, when the defense filed its motion to quash on the morning of trial.
MARCUS, J., not on panel.